Citation Nr: 1134407	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for epilepsy (epileptic seizures) as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection for residuals of a head injury, including for epilepsy (epileptic seizures), and for a higher rating for his bronchial asthma - which, at the time, was rated as 10-percent disabling.  

In a subsequent April 2007 decision, however, the RO increased the rating for the bronchial asthma from 10 to 30 percent, retroactively effective from the date of receipt of this increased-rating claim.  The Veteran continued to appeal, requesting an even higher rating for his bronchial asthma.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating).

In April 2009 the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a videoconference hearing.  The Veteran had this hearing in June 2009.  The undersigned Veterans Law Judge of the Board presided.  During the hearing, the Veteran and his representative clarified that the claim for a head injury is actually just a claim for a residual of that head injury - namely, for epilepsy (epileptic seizures).  

The Board issued a decision in November 2009 again increasing the rating for the Veteran's bronchial asthma - this time from 30 to 60 percent, but again remanding his remaining claim for service connection for epileptic seizures for still further development.  The additional development of this remaining claim included, in particular, having him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his seizures, and especially in terms of whether they are a residual of his claimed head injury in service.

The Veteran filed another claim in June 2010, so while this case was on remand, requesting a rating higher than 60 percent for his bronchial asthma.  He also raised the additional, derivative, issue of his possible entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  The RO, however, has not initially adjudicated these additional claims as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider these additional claims in the first instance, so they referred to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for his claim for service connection for epileptic seizures that is before the Board, the Veteran had the requested VA compensation examination in February 2010, and the examiner submitted an addendum statement in January 2011 addressing the determinative issue of causation.


FINDING OF FACT

The most probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's epilepsy is not attributable to his military service, and specifically not to the head injury sustained during his service.  


CONCLUSION OF LAW

The Veteran's epilepsy is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010)



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this particular case at hand, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2006, April 2007 and January 2010.  The May 2006 letter was sent to him prior to initially adjudicating his claim for service connection for epileptic seizures in September 2006, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  And since providing all required notice, including the most recent January 2010 letter, the AMC has readjudicated this claim in the February 2011 SSOC.  Therefore, although he did not receive all of those notices before initially adjudicating his claim, his claim has been reconsidered since providing all of those notices so as to, in turn, rectify ("cure") this timing defect in the provision of those additional notices.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  He was also provided an opportunity to testify about his claim during his June 2009 videoconference hearing.  Additionally, as directed in the Board's November 2009 remand of this claim, the AMC provided him a VA compensation examination in February 2010, and the examiner later submitted an addendum statement in January 2011 concerning the determinative issue of whether the epileptic seizure disorder is attributable to the Veteran's military service and, in particular, to a head injury during his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in scheduling that June 2009 videoconference hearing and having the Veteran undergo that VA compensation examination in February 2010 and obtaining this medical nexus opinion in January 2011, there was compliance with the Board's April and November 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for Epilepsy (Epileptic Seizures) as a Residual of a Head Injury

The Veteran attributes his seizure disorder, diagnosed as epilepsy, to a head injury he sustained during service in an assault by or fight with Italian citizens in Italy.  So to show his entitlement to service connection for these seizures, he has to establish he sustained this claimed injury in service and that his seizures are a consequence of that injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted, the Board must determine whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any issue material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

As previously noted in the Board's November 2009 remand, there is no disputing the Veteran has received the requisite diagnosis of epilepsy.  His VA treatment records show an initial diagnosis of seizures in January 1978, so about 3 years and 3 months after his military service had ended in October 1974.  The February 2010 VA compensation examiner since has confirmed this diagnosis, and in the interim the Veteran received treatment for this disorder from VA, including from July 2007 to May 2008.  Hence, resolution of this claim ultimately turns on whether there also is the required probative (i.e., competent and credible) evidence attributing this seizure disorder to his military service and, again, especially to his claimed head injury.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, based on the medical nexus opinion obtained on remand concerning this determinative issue of causation, it is in this critical respect that his claim fails.


The initial point worth mentioning is that supporting medical evidence is not always or categorically required when, as here, the determinative issue is causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during an applicable presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether the lay evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Regarding in-service incurrence of a relevant disease or injury, the Veteran's STRs do not show any relevant complaints or treatment for epilepsy or seizures of any sort.  But his STRs do confirm he received treatment relating to a fight in Italy in September 1972.  Particularly, his STRs document injury to his nose and right wrist.  As a means of further corroborating his assertion of a relevant head injury in service, he submitted a March 2006 buddy statement from a fellow soldier attesting that he was stationed in Italy from December 1972 until December 1974 and that he was there when the Veteran received medical evaluation and treatment relating to a fight with Italian civilians, and that he saw the Veteran had a head injury.  But this buddy statement does not corroborate the Veteran's assertion regarding this incident, as his STRs indicate the fight in question was in September 1972 - so about three months before this fellow soldier claims to have begun serving in Italy in December 1972 where the incident purportedly occurred.  Nevertheless, as the Veteran's STRs document that he sustained a blow to his head, as indicated by his injured nose, the Board finds that his assertions regarding being hit in the head during a fight with Italian civilians while in service is verified by the record.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

Proof of a relevant head injury in service and proof the Veteran has been or is being treated for seizures currently is not all that is required for service connection, however.  There remains for consideration the equally important issue of whether his current seizures are a residual of that head injury in service.  And supporting medical nexus evidence is needed to establish this cause-and-effect correlation because, although convulsions and such that are characteristic of seizures are readily apparent even to the naked eye, so perceptible even to a lay person, epilepsy is not the type of condition that is readily amenable to mere lay diagnosis or, more importantly in this particular appeal, to probative lay comment regarding its etiology in terms of it being the residual of a head injury sustained during service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Veteran's post-service evaluation and treatment records, as mentioned, show he first received a diagnosis of seizures in January 1978, so about 3 years and 3 months after his military service had ended in October 1974.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, there is a distinction between events alleged to have occurred in combat against enemy forces versus those, like here, which admittedly did not.  In this latter circumstance, Buchanan is distinguishable; the lack of documentation in service records, and in evidence dated since service, must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, significantly, at the time of the initial evaluation and treatment for seizures in January 1978, it was noted there was no history of seizures, so none dating back to the Veteran's military service (and to the head injury at issue in particular), and he also denied any then recent headaches or other neurological impairments.  That VA treating physician did not render an opinion as to whether the Veteran's seizures were a result of his military service and, in particular, the claimed head injury.  But there was no express or even implied mention of the fight and blow to the head in service as even a possible cause, which is the crux of the Veteran's claim.

The Veteran also more recently submitted a private treatment record dated in February 2007, noting a history of headaches.  But this treatment record primarily concerns his evaluation and treatment for bronchial asthma.  The report of a private neurological consultation with Dr. L.W. in September 2007 notes the Veteran's contention that he was assaulted in Italy by Italian citizens and suffered an injury to his head.  He told Dr. L.W. that his seizures began in 1974, shortly after separating from service.  Dr. L.W., however, did not render any opinion regarding the etiology of the Veteran's seizures, including especially in terms of whether they were a residual of that head injury in service.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (indicating the mere transcription of medical history does not transform the information into competent medical evidence to support a claim merely because the transcriber happens to be a medical professional.  That is to say, evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence in support of a claim for service connection.).  Dr. L.W. only, instead, prescribed medication for treatment of the seizures, while also indicating he would additionally obtain a magnetic resonance imaging (MRI) scan and electroencephalogram (EEG).


Because the Board needed a medical nexus opinion concerning this determinative issue of causation, the Board remanded this claim in November 2009.  The Veteran subsequently had this requested VA compensation examination in February 2010.  The VA examiner noted the Veteran's assertion that he had suffered an injury to his head in the September 1972 fight during service while in Vincenza, Italy, and that he believes his seizures are a residual of that head injury.  So this VA examiner acknowledged this claimed face and head trauma in service, and even conceded that it was possible, but speculative, that the seizures were a consequence of that injury since there was no evidence the Veteran had sustained any major head trauma in that incident or an injury that severe (noting there was no indication, for example, of loss of consciousness).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (determining an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This VA examiner also was uncertain whether a seizure actually had caused the Veteran's 1978 automobile accident that had prompted his emergency department (ED) visit.  This VA examiner therefore indicated he would look for additional notes from the archives to see whether they can shed any light on the etiology of the Veteran's seizure disorder.  When they arrived, this examiner would review them and add an addendum.

The equivocality of this opinion (saying it is "possible" there is this correlation) is not a sufficient basis for granting service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) (indicating that saying something "may" be true is tantamount to just as well saying it "may not" be true, and that an award of VA benefits may not be based on resort to speculation or remote possibility).  Indeed, there are a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).
But all of that said, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). The Federal Circuit Court has additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a noncommittal or speculative medical opinion as "non-evidence" is "troubling."

The Veteran's Court (CAVC) similarly has admonished the Board for relying on a medical opinion that was unable to establish this required nexus, without speculating, as reason or justification for denying a claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Consequently, in January 2011, this same VA examiner provided an addendum to the report of his February 2010 evaluation.  He indicated he had access to the claims file and that he had completely and thoroughly reviewed it.  However, there was no additional information in the compensation file about the earlier events during the 1970s to shed more light on the Veteran's seizure disorder.  Ultimately, though, to reiterate, this VA examiner determined there was no indication the Veteran had any event while in the service which caused his seizure disorder.  So this VA examiner disassociated the seizure disorder from the claimed head injury in service.

As a means of contradicting this VA compensation examiner's unfavorable opinion, the Veteran provided a statement from Dr. J.M. dated in February 2011.  Dr. J.M. stated that he has been treating the Veteran since 2002, that he has suffered from asthma and a seizure disorder since the 1970's, and that both of these problems arose while he was still in the military service.  Dr. J.M. indicated the Veteran is currently taking medications for his asthma and seizure disorder (Dilantin for the seizure disorder), and that he remains symptomatic with both problems.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical evidence, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers sufficient reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  Claims file review, however, is not determinative or dispositive of a medical opinion's probative value.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court discussed, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

With this in mind as the backdrop in weighing the probative value of the opinions for and against the claim, the Board sees that Dr. J.M.. failed to provide any discussion of the underlying medical rationale for his favorable opinion, which, as mentioned, is where most of the probative value of an opinion is derived, not from mere review of the claims file.  Whereas the VA compensation examiner did review the claims file for the pertinent medical and other history in commenting unfavorably.  And, indeed, based on this review of the relevant facts, this VA compensation examiner noticed the Veteran had not reported any history of seizures when initially treated for them in January 1978, so admittedly had not experienced any prior seizures dating back to his military service - and, in particular, to his head injury in the incident while in Italy.  This evidence is especially probative because the Veteran denied this prior history of seizures more contemporaneous to the alleged event in service, well before filing his current claim, when there was no incentive - financial or otherwise - to give anything other than a truthful history of this condition.  This also, in turn, tends to undermine his more recent lay testimony of having supposedly experienced seizures since that incident in service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board therefore finds this VA examiner's February 2010 examination and January 2011 addendum opinion are entitled to greater probative weight because they have the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  He considered the Veteran's past military, health and social histories; in other words, the opinion was not just based on unsupported data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. J.M., in comparison, has failed to explain or otherwise account for the Veteran denying having had a history of seizures when initially treated for them in January 1978.  Moreover, to the extent Dr. J.M. may have relied on the Veteran's more recent allegation and self-reported history to the contrary, of having earlier experienced seizures dating back to the head injury in question during his military service, in 1972, this is further reason to discount the probative value of Dr. J.M.'s opinion because the Veteran's more recent reporting of this history of this condition is not credible since inconsistent with the history he gave many years ago, in January 1978.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  But as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible if the Board rejects the statements of the Veteran as lacking credibility.

The Veteran also has submitted statements from two co-workers attesting to his history of seizures, but this is a fact the Board is not contesting.  The Board readily concedes he has experienced seizures for many years, since January 1978, so has a history of this condition.  What the evidence still does not also show, however, is that he had seizures prior to January 1978 and especially dating back to his military service.  Ultimately, given the specific type of disorder at issue, namely, epileptic seizures, the Veteran and these acquaintances do not have the necessary medical training and expertise to ascribe the symptoms he is experiencing or has in years past to the injury in service, in September 1972, even conceding that said injury occurred.  Resolution of this question turns on a medical, not lay, determination because the etiology of a seizure disorder is not readily amenable to just lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Hence, the opinion provided in the January 2011 addendum to the February 2010 examination governs since it is most probative for the reasons and bases discussed.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  And since the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for epilepsy (epileptic seizures), as a residual of a head injury, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


